                                                 /s/ Michael Paretti




                                                Attorneys for Defendant Credit One Bank,
                                                N.A.




                             Defendant's unopposed motion for extension to respond to

Plaintiff's complaint, Docket No. 13, is GRANTED. Defendant must respond to Plaintiff's

complaint no later than January 31, 2019.

     DATED: January 3, 2019.


                                        __________________________________
                                        NANCY J. KOPPE
                                        UNITED STATES MAGISTRATE JUDGE
